Citation Nr: 0328820	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  93-19 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected bilateral sacroiliac strain.  

2.  Entitlement to service connection for disc disease of the 
lumbar spine secondary to service-connected bilateral 
sacroiliac strain.

3.  Entitlement to a disability rating greater than 40 
percent for bilateral sacroiliac strain. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran also appealed a 
February 1998 rating decision from the RO in Atlanta, 
Georgia, to which the claims folder was subsequently 
transferred.

The Board notes that the veteran requested a personal hearing 
at the RO in a June 1993 statement and his September 1993 
substantive appeal.  However, correspondence received from 
the veteran and his representative dated in December 1994 and 
January 1995 indicated that he wanted the hearing scheduled 
for February 1995 to be cancelled.  Therefore, the hearing 
request is considered withdrawn.  


REMAND

The veteran seeks service connection for depression and disc 
disease of the lumbar spine, both claimed as secondary to his 
service-connected bilateral sacroiliac strain.  The reports 
of the May 2002 VA psychiatric and neurologic VA 
examinations, ordered to discern whether a secondary 
relationship between these disorders exists, show no 
indication that either VA examiner reviewed the claims 
folder, as requested by the RO.  In fact, the psychiatric 
examiner specifically stated that the claims folder was not 
available and that all information was taken from the 
veteran.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995). 

In addition, the neurology examiner referred to a recent 
magnetic resonance imaging (MRI) study of the veteran's 
lumbar spine performed at the VA medical center in 
Gainesville, indicating that review of that study was very 
important for the assessment of the veteran's lumbar 
symptomatology.  Record of the MRI has not been associated 
with the claims folder.  In a disability compensation claim, 
the duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2)).  

With respect to the claim for an increased disability rating 
for bilateral sacroiliac strain, the Board notes that, during 
the pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (to be 
codified at 38 C.F.R. pt. 4).  The amendments create a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  On remand, the RO must consider the applicability of 
the amended rating criteria when evaluating the service-
connected disability.    

Finally, the Board notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), Court of 
Appeals invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court of Appeals made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court of Appeals 
found that the 30-day period provided in 38 C.F.R. § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  The RO's March 2002 letter to the veteran 
concerning the VCAA does not provide any explanation as to 
time limit for the submission of evidence.  To the extent 
this omission may be viewed as confusing to the veteran, the 
Board finds that, on remand, the RO must take this 
opportunity to clarify for the veteran that a full year is 
allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should attempt to secure from 
the VA medical center in Gainesville the 
veteran's treatment records dated from 
July 2001 to the present, to include the 
report of any MRI study performed in or 
about May 2002.  

3.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The claims folder must be 
made available to each examiner for 
review and the examination report must 
state whether such review was 
accomplished.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.

	a) A psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder present.  The 
examiner is asked to provide the 
appropriate diagnosis for any psychiatric 
disorder found.  Based on examination of 
the veteran and review of the claims 
folder, the examiner is asked to 
determine whether any diagnosed 
psychiatric disorder is proximately due 
to or the result of, or is aggravated by, 
the veteran's service-connected bilateral 
sacroiliac strain.  Review of the claims 
folder should include service medical 
records (in the manila folder), records 
of VA treatment associated with a 1987 
post-service motor vehicle accident and 
all relevant psychiatric treatment, and 
the report if the May 2002 VA psychiatric 
examination.  The examiner's opinion 
should include a complete explanation.  

	b) An orthopedic examination to 
determine the severity of the service-
connected bilateral sacroiliac strain and 
the nature and etiology of any disorder 
of the lumbar or lumbosacral spine.  With 
respect to the evaluation of the service-
connected bilateral sacroiliac strain, 
the examiner is asked to identify and 
describe any current sacroiliac 
symptomatology, including any functional 
loss associated with the sacroiliac area 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.    

	In addition, the examiner should 
diagnose any other disorder of the lumbar 
or lumbosacral spine present, to include 
disc disease.  Based on physical 
examination and review of the claims 
folder, the examiner is asked to offer an 
opinion as to whether any diagnosed 
disorders of the lumbar or lumbosacral 
spine is proximately due to or the result 
of, or is aggravated by, the service-
connected bilateral sacroiliac strain.  
Review of the claims folder should 
include consideration of VA treatment 
records associated with a 1987 motor 
vehicle accident, relevant VA neurology 
and orthopedics notes, and the reports of 
the May 2002 VA neurology and orthopedic 
examinations.  Consultation with a 
neurologist should be arranged if deemed 
necessary or helpful by the examiner.  
The examiner's opinion should include a 
complete explanation.      

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal, to 
include consideration of the amended 
rating criteria for diseases and injuries 
of the spine.  If the disposition of any 
claims remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


